IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE            FILED
                        NOVEMB ER SESSION, 1998         May 26, 1999

                                                   Cecil W. Crowson
JAMES H. REGISTER,            )                  Appellate Court Clerk
                                  C.C.A. NO. 01C01-9605-CC-00199
                              )
      Appe llant,             )
                              )
                              )   BEDFORD COUNTY
VS.                           )
                              )   HON. CHARLES LEE
STATE OF TENNESSEE,           )   JUDGE
                              )
      Appellee.               )   (Post-Conviction)



FOR THE APPELLANT:                FOR THE APPELLEE:

JOHN E. HERBISON                  JOHN KNOX WALKUP
2016 E ighth Ave nue So uth       Attorney General and Reporter
Nashville, TN 37204
                                  KAREN M. YACUZZO
                                  Assistant Attorney General
                                  425 Fifth Avenu e North
                                  Nashville, TN 37243-0493

                                  MIKE MCCOWN
                                  District Attorney General

                                  ROBERT CRIGLER
                                  Assistant District Attorney
                                  Bedford County Courthouse
                                  Shelbyville, TN 37160



OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                           OPINION


        The petition er, Jam es H. R egiste r, appe als the Bedfo rd Co unty C ircuit

Cou rt’s order denying his petition for post-conviction relief after an evidentiary

hearing. Register was convicted in 1992 of one (1) count of aggravated robbery

and one (1) count of aggravated burglary and received an effective sentence of

thirty (30) years.1 Petitioner subsequently filed the present petition which alleged

numerous constitutional violations. On appeal, the petitioner contends that (1)

the state withheld exculpatory information at a sup press ion he aring p rior to tria l;

(2) the state knowingly presented false testimony at trial; and (3) trial counsel was

ineffective for failing to discover such exculpatory information. After a thorough

review of th e record before th is Court, w e affirm the judgm ent of the tria l court.



                                 FACTUAL BACKGROUND




                                              A. Trial

        We will recite the facts as set out by this Court on direct appeal:

               On Octob er 8, 199 1, at 5:10 a .m., a Bedford County resident
        was accosted in the bathroom of her home by a man wearing a
        nylon stocking over his head. The intruder, brandishing a pocket
        knife, demanded the victim’s money and was given $8 from the
        victim’s pocket. The intruder then demanded the victim remove her
        panties and the victim refused since her two year old son was
        watching. The intruder ordered the victim to make her son lay down
        and again demanded she drop her pan ties. The victim explained
        that she w as on her m onthly period and was wearing a pad.
        Even tually she dropped her panties and the intruder started undoing
        his pants, spied her pad, turned and walked through the back door
        of her hom e after cuttin g the telep hone c ord. A wee k later th e victim

        1
          Petitioner was also convicted of aggravated kidnapping, but the aggravated kidnapping
conviction was rev ersed b y this Court o n direct ap peal. See State v. James H. Register, C.C.A. No.
01C01-9210-CC-00329, 1993 Tenn. Crim. App. LEXIS 538, Bedford County (Tenn. Crim. App. filed
Augus t 12, 1993 , at Nash ville), perm. to app. denied (Tenn. Decem ber 28, 1993).

                                                  -2-
      identified a photograph she selected as being similar to he r attacker.
      This was not the d efendant. Late r that day she subsequ ently
      identified the defe ndant in a line-up. The victim identified the
      defen dant’s flannel jacket as be ing the jacket wo rn by the intruder.
      This testimony and other evidence convinced the jury the defendant
      committed these offenses.


State v. James H. Register, 1993 Tenn. Crim. App. LEXIS 538, at *1-2.

                            B. Suppression Hearing

      Prior to trial, the trial court held a hearing on the petition er’s mo tion to

suppress items of evidence seized pursuant to a stop of his vehicle by law

enforcement authorities. Detective Ed Luth er of the R utherford Coun ty Sher iff’s

Department testified tha t two inc idents similar to the p resen t case occu rred in

Rutherford County in the fall of 1991. The law enforcement authorities had a

description of the s uspe ct, and a Cam aro au tomo bile wa s see n in the vicinity of

the crime in both cases . Detective Luther s poke with Be dford County authorities

who advised him about the October 8 incide nt. Th e Bed ford C ounty Sher iff’s

Department further advise d that R egiste r drove a Cam aro wh ich matched the

description and he worked in Rutherford County. Luther also had information that

Registe r was drivin g on a su spend ed driver’s lice nse.

      Luther then took a witness to the parking lot of Register’s place of

emplo ymen t, and the witness identified the Camaro as the vehicle seen at the

scene of one of the R utherford Co unty offenses. Luther and oth er officers

watched the vehicle until Register got into the vehicle and drove from the parking

lot. Wh en Luth er noticed that Reg ister match ed the d escription of the sus pect,

the officers stopped the petitioner’s vehicle. Register was frisked, and a pocket

knife was found in his pocket. The officers obtained consent to search the

vehicle and s eized various items of evidence, including gloves, scissors, a box




                                         -3-
cutter, boots and a jacket. A pair of wom en’s stockings were also taken from the

petitioner’s car.

       The officers su bsequ ently took th e petitione r to the She riff’s Depa rtment,

where the petitioner w aived his rig hts and g ave a s tatem ent to th e office rs. In his

statem ent, the petitioner denied culpability for the offenses, but admitted to being

in the vicinity of on e of the offe nses a round th e appro ximate time that the offense

occurred. The officers thereupon arrested the petitioner in connection with the

Rutherford County offense, but did not arrest the petitioner for driving on a

revoked license. Articles of clothing worn by the petitioner at the time he was

arrested were als o seized by the au thorities.

       The trial court found that based upon the identification of the p etitione r’s

vehicle, the officers had reasonable suspicion to stop the petitioner. The trial

court further found that the petitioner gave the o fficers c onse nt to se arch h is

vehicle and, as a result, den ied the pe titioner’s motion to suppress the items

seized from the vehicle at that time. However, the trial court determined that the

officers did not have probable cause to arrest the petitioner and suppressed the

items se ized sub seque nt to his arre st.

                           C. Post-Conviction Hearing

       At the post-conviction hearing, the petitioner testified that he was thirty-five

(35) years old and had an eleventh grade education. He stated that he was

represented at trial by the public defen der’s office. He claimed that his attorney

did not discuss the investigation of his case or any defense strategies with him.

Although he ac know ledge d that h is attorney discussed the suppression hearing

with him, he testified that there was no discussion as to why some items of

evidence were suppressed and others were not. He stated that, subs equen t to

his trial and appeal, he was involved in a federal lawsuit against Detective Luther

                                             -4-
and in conne ction with s uch law suit, receive d discove ry materia ls, including an

investigation report prepared by Dete ctive Luthe r.        In the inves tigation rep ort,

Detective Luther states that the officers conducted a second search of the

petition er’s vehicle afte r the petition er was a rrested.      The pa ir of wom en’s

stocking s were re covered during tha t second search .

       Detective Luther also testified at the post-conviction hearing.             Luther

admitted conducting a second search of Register’s vehicle which produced the

pair of women’s stockings.         However, Luther could not recall whether the

investigative report wa s given to th e Bedfo rd Cou nty District A ttorney’s O ffice.

       The petitioner was represented by Forest Du rard of the P ublic D efend er’s

Office at trial.   At the tim e of the petition er’s trial, D urard had b een in volved in

appro ximate ly thirty (30) jury trials. Durard testified that he met with the petitioner

appro ximate ly nine (9) times in preparation for trial. D urard receive d the s tate’s

file on the petitioner’s case around the time that the preliminary hearing was to

take place. Because the petitioner agreed to waive his preliminary hearing, the

assistant district attorney agreed to open file discovery . Durard testified that he

investigated case law and reviewed the discovery materials in preparation for the

petition er’s suppression hearing. He was unaware that the officers conducted a

second search of his client’s vehicle until the petitioner’s appeal had concluded.

Durard stated tha t he did no t obtain a copy of the in vestiga tive rep ort in

preparation for trial, and to his knowledge, such report was not in the state’s file.

He testified that, in his experience with the Bedford Cou nty Dis trict Atto rney’s

Office, he “had no reason to believe that the attorney general’s office had [the

report].”

       Assistant District Attorney Robert Crigler testified at the hearing that he

assisted in the petitioner’s trial. He was not intimately involved in the pre-trial

                                            -5-
matters on this case, but reviewed the state’s file and did not find the investigative

report prepare d by Detective L uther. 2

       In a written order, the trial court observed that although the items seized

from the petitioner’s vehicle at the time of the initial stop were admissible at trial,

both defen se co unse l and th e trial court were led to b elieve th at the w ome n’s

stockings were se ized at the time of the initial stop. The court determined that

information was withheld from the defense regarding the seizure of these

stockings. The trial court further determ ined that had trial cou nsel been a ware

of this second search, he would have been successful in suppressing the

stockings as evidence in the petitioner’s trial due to the court’s previous ruling

that all items seized subsequent to the pe titioner’s arre st were ina dmiss ible.

Howeve r, the trial court noted that the stockings were merely a “minor part of the

procee dings,” and the “heart of the state’s case against the petitioner was the

eyewitness identification by the victim.”                          Although the stockings we re

corroborative of the victim’s identification, the trial court found that other items of

prope rly admissible e vidence also c orroborated th e victim’s testimony. Finding

that the stockings were not material to the state’s case und er Brady v. Maryland,

373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963), and its progeny, the trial

court denied pos t-conviction relief in this regard. Fu rthermore, the trial court

found that the petitioner did not receive ineffective a ssistanc e of coun sel with

regard to his atto rney’s fa ilure to d iscove r the se cond searc h of the vehicle

because the petitioner could not demonstrate how he was prejudiced.                                       As a

result, the trial court den ied the post-c onvictio n petitio n. From the trial c ourt’s

order , the pe titioner b rings th is app eal.




       2
           Gary Jo nes, lead couns el for the sta te in this cas e, was d eceas ed at the tim e of the he aring.

                                                      -6-
                       POST-CONVICTION STANDARD OF REVIEW




         In post-conviction pro ceedings, the petitioner bears the burden of proving

the allegations raised in the petition by a preponderance of the evidence.3

Tidw ell v. State, 922 S.W .2d 497 , 500 (T enn. 19 96); Wa de v. State , 914 S.W.2d
97, 101 (Ten n. Crim. App . 1995). Moreover, the trial court’s findings of fact are

conclusive on appeal unless the evidence preponderates against the judgm ent.

Tidw ell v. State, 922 S.W.2d at 500; Cam pbell v. State , 904 S.W.2d 594, 595-96

(Tenn . 1995); Coop er v. State , 849 S.W .2d 744, 746 (Tenn. 199 3).



                                     EXCULPATORY EVIDENCE




         In his first issue, the petitioner claims that the sta te withheld exculpa tory

information regarding the seizure of the women’s stockings during the second

search of his vehic le. He argues that trial counsel would have been successful

in suppressing the stockings as evidence at trial had counsel been aware that the

officers conducted a second search of the vehicle. Beca use the stock ings were

admitted as evidence in the petitioner’s trial, he contends that he is entitled to a

new tria l.

         In Brady v. Maryland, 373 U.S. 83, 87, 83 S. Ct. 1194, 1196-97, 10 L. Ed. 2d
215 (1963), the Supreme Court held that “suppression by the prosecution of

evidence favorable to an ac cused up on reques t violates due proce ss where the

evidence is material either to guilt or to punishment, irrespective of good faith or



         3
           Und er the 1995 Pos t-Co nvictio n Pro ced ure A ct, the petitio ner h as th e bur den of pro ving h is
claims by clear and convincing evidence. Tenn. Code Ann. § 40-30-210(f). However, since the present
petitio n wa s filed prior t o the effe ctive d ate o f the 1 995 act, th e pet itione r’s cla ims mu st be prov en by a
preponderance of the evidence.

                                                         -7-
bad faith of the prosecu tion.” See also Hartman v. State, 896 S.W.2d 94, 101

(Tenn. 1995). In o rder to es tablish a due proc ess violation unde r Brady, four

prerequ isites mu st be m et:

      1. The defe ndant mu st have requested the information (unless the
      evidence is obviously exculpa tory, in whic h cas e the S tate is bound
      to release the inform ation whethe r requested o r not);

      2. The State must have suppressed the information;

      3. The information must have been favorable to the accused; and

      4. The inform ation m ust ha ve bee n ma terial.

State v. Edg in, 902 S.W.2d 387, 389 (Tenn. 1995). The burden of proving a

Brady violation rests with the de fendant, and the violation mus t be proven by a

preponderance of the evide nce. Id.; State v. Spurlock, 874 S.W.2d 602, 610

(Tenn. C rim. App. 199 3).

      In determining the materiality of undisclosed information, a review ing court

must establish whether “in [the] absence [of the inform ation] [the d efenda nt]

received a fair trial, unde rstood a s a trial resu lting in a verd ict worthy of

confiden ce.” Kyles v. Whitley, 514 U.S. 419, 434, 115 S. Ct. 1555, 1566, 131 L.

Ed. 2d 49 0 (199 5). In oth er wor ds, evid ence is cons idered mate rial only if there

is a reasonable probability that had the evidence been disclosed to the defense,

the results of the proceeding would have be en differen t. Kyles v. Whitley, 514

U.S. at 4 33, 115 S. Ct. at 15 65; State v. Edg in, 902 S.W.2d at 390.

      In its order denying post-conviction relief, the trial court found that the sta te

withhe ld information concerning the seizure of the stockings, and if such

information had been disclos ed, trial c ouns el wou ld have been succe ssful in

suppressing the sto cking s from eviden ce at tria l. However, the trial court found

that such information was not material. We agree.




                                          -8-
       The victim testified unequivocally at trial that the petitioner was the man

who attacked her on October 8, 1991. Although she wa s unab le to identify the

petitioner from a photo graph ic line-u p, she identifie d the p etitione r prior to trial in

a physical line -up.     Detective D ale Ellio tt of the B edford Coun ty She riff’s

Department testified that the victim showed no hesitation in identifying the

petitioner during the ph ysical lin e-up. F urther more , the victim identified a pocket

knife found o n the pe titioner as resembling the one used by her attacker and a

flannel jack et found in the petition er’s car as one wo rn by the p erpetrato r.

       Moreover, Shirley Clanton, the petitioner’s neighbor, testified that she read

a newspaper article on October 8 which de scribed th e inciden t and the s uspec t,

as well as the suspect’s clothing. She notified the authorities when she noticed

that the petitioner matched the description of the suspect and was wearing similar

clothing on October 8.

       Betty Jones testified that she and the petitioner lived together at the time

of the incident, and the petitioner was driving h er vehicle on the day he was

stopped by the law enforcement authorities. She stated tha t she frequently wo re

the type of stockings found by the officers in her car beca use sh e was p regnan t.

She further testified that she often remove d her sto ckings in her car d ue to

swelling in h er legs an d feet.

       The victim’s identification of the petitioner as the perpetrator of the crime

was uncontroverted.          Furthermore, the state presented evidence which

corroborated the victim’s identification testimony. The presence of stockings in

the petitioner’s vehicle was only slight corroborative evidence of the p erpetr ator’s

identity. Additionally, when coupled with Betty Jones’ explanation as to the

presence of the stockings in the car, the significance of the stockings diminishes.

The petitioner has not demonstrated a reasonable probability that, had the

                                             -9-
stockings been suppressed at trial, the result of the proceeding would have been

different. As a re sult, we agree with the trial cou rt that the petitioner has not

carried his burden in this regard.

        This issu e is withou t merit.



                                 FALSE TESTIMONY




        In a related issue, the petitioner argues that the state knowingly presented

the false testimony of Detective Luther at the sup pression hearing . He ass erts

that Detective Luther’s testimony implied that all of the items were seized from

the vehicle at the time of the initial stop. Thus, the petitioner claims that the

state’s failure to correct Detective Luther’s misleading testimony deprived him of

a fair trial.

        “[A] conviction obtained through the use of false evidence, known to be

such by representatives of the State” deprives a defendant of due process.

Napue v. Illinois, 360 U.S. 264, 269, 79 S. Ct. 1173, 11 77, 3 L. Ed. 2d 1217 (195 9);

see also Giglio v. United States, 405 U.S. 150, 153, 92 S. Ct. 763, 766, 31
L. Ed. 2d 104 (1972 ); State v. Spurlock, 874 S.W.2d 602, 617 (Tenn. Crim. App.

1993). “The same result obtains when the State, although not soliciting false

evidence, allows it to go uncorrected when it appears.” Napue v. Illinois, 360

U.S. at 269, 79 S.Ct. at 1177. Therefore, when a witness testifies falsely, either

on direct or cross-e xamina tion, the sta te has an affirmative d uty to correct such

false testim ony. State v. Spurlock, 874 S.W.2d at 617.

        To prevail on a claim that the state know ingly presented false testimony,

the appellant must show by a preponderance of the evidence “(a) that false or

perjured testimon y was ad mitted at tria l, (b) that the sta te either k nowin gly used

                                          -10-
such testimon y or know ingly allowe d it to go un correcte d, and (c) that the

testimony was ma terial and deprived him of a fair trial.” Roger M orris Bell v.

State, C.C.A. No. 03C01-9210-CR-00364, 1995 Tenn. Crim. App. LEXIS 221, at

*9, Hamilton County (Tenn. Crim. App. filed March 15, 199 5, at Kno xville), perm.

to app. denied (Tenn. Au gust 28, 199 5); see also Phillip Shu pe v. State , C.C.A.

No. 03C01-9804-CC-00126, 1999 Tenn. Crim. App. LEXIS 111, at *4, Bradley

County (T enn. Crim. A pp. filed February 9 , 1999, at Kno xville).

       It is unclear whether Detective Luther delib erately falsified his testimony

regarding the se cond searc h or m erely lim ited his answers to the questions

posed to him. Regardless, it is clear that Luther’s testimony can arguably be

construed as mislead ing. However, there is no indication in the record that the

Bedford County District Attorney’s Office knew that such testimony was

misleading. Indeed, the petitioner recognizes in his brief that “[t]he record does

not dis close wheth er any prose cuting attorne y was a ware o f Dete ctive Lu ther’s

duplicity.”   Assistant District Attorney Crigler testified at the post-conviction

hearing that the state’s file did not contain the investigative report prepared by

Luther which revealed the second search. Withou t any evidence to the contrary,

we are relucta nt to hold th at the state knowingly presented false or misleading

testimony.

       In any event, the petitioner has not demonstrated that the evidence was

mate rial and depriv ed him of a fair tria l. As we previo usly stated, the stockings

constituted very little of the state’s proof of the petitioner’s id entity. If the state

had corrected Detective Luther’s testimony and the stockings were ruled

inadm issible, we are not co nvince d that a reaso nable probab ility exists that the

result of the p rocee dings would have been differen t. Thu s, the p etitione r’s claim

in this re gard m ust fail.

                                          -11-
         This issu e has n o merit.



                    INEFFECTIVE ASSISTANCE OF COUNSEL




         In his final issue, the petitioner claims that trial counsel was ineffective for

failing to discover the second illegal search at the time of the suppression

hearing.     Essentially, he argues that trial counsel did not effectively cross-

examine Detective Luther a t the supp ression h earing. He contends that had trial

counsel asked the proper questions during the suppression hearing, the trial

court would have suppressed the stockings as evidence.                   Therefore, he

maintains that trial c ouns el’s performance was deficient, and he was prejudiced

as a resu lt.

         The United S tates Su preme Court ar ticulated a two-pron g test for co urts

to emp loy in evalua ting cla ims o f ineffec tive ass istanc e of co unse l in Strickland

v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). The Co urt

began its analysis by noting that “[t]he benchmark for judging any claim of

ineffectiveness must be whether counsel’s conduct so undermined the proper

functioning of the adversarial process that the trial cannot be relied on as having

produced a just result.” Strickland, 466 U.S. at 686, 104 S.Ct. at 2064. When

challenging the effective assistance of counsel in a post-conviction proceeding,

the pe titioner b ears th e burd en of e stablis hing (1 ) the atto rney’s representation

was deficient; and (2) the deficient performance resulted in prejudice so as to

deprive the defen dant of a fa ir trial. Strickland, 466 U.S. at 687, 104 S.Ct. at

2064; Powe rs v. State, 942 S.W.2d 551, 5 58 (T enn. C rim. A pp. 19 96). T his

Court is not required to consider the two prongs of Strickland in any particular

order.     Harris v. S tate, 947 S.W.2d 156, 163 (Tenn. Crim. App. 1996).

                                           -12-
“Moreover, if the Appe llant fails to esta blish one prong, a reviewing court need

not consider the other.” Id.

      The test in Tennessee in determining whether counsel provid ed effective

assistance at trial is whether counsel’s performance was “within the range of

competence deman ded of attorneys in criminal cases .” Baxter v. Rose, 523
S.W.2d 930, 93 6 (Ten n. 1975 ); see also Harris v. S tate, 947 S.W .2d at 163 . In

order to demonstrate that counsel was deficient, the petitioner must show that

coun sel’s representation fell below an obje ctive standard of reasonableness

under prevailing p rofession al norm s. Strickland, 466 U.S . at 688, 10 4 S.Ct. at

2064; Harris v. S tate, 947 S.W.2d at 163.

      Under the prejudice prong o f Strickland, the petitioner must establish that

“there is a reasonable probability that, but for counsel's unprofessional errors, the

result of the proceeding would have been different. A reasonable probability is a

probab ility sufficient to underm ine confidence in the outcom e.” Strickland, 466

U.S. at 694, 104 S.Ct. at 2068.

      In reviewing coun sel’s co nduc t, a “fair assessm ent . . . requires that every

effort be made to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of couns el’s challenged conduct, and to evaluate the conduct from

coun sel’s perspe ctive at the tim e.” Strickland, 466 U.S. at 689, 104 S.Ct. at

2065. The mere failure of a particular tactic or strategy does n ot per se establish

unrea sona ble represe ntation. Goad v. State, 938 S.W.2d 363, 369 (Ten n. 1996).

Howeve r, this Court will defer to counsel’s tactical and strategic choic es on ly

where those choice s are informed ones predicated upon adequate preparation.

Id.; Hellard v. S tate, 629 S.W .2d 4, 9 (Ten n. 1982).

      The trial court found that trial counsel’s performance was n ot defic ient in

this case.    Furthermore, the trial court found that the petitioner had not

                                        -13-
demonstrated how he was pre judiced b y his attorne y’s alleged deficienc y. W e

agree.

      Trial counsel testified that he received open file discovery from the state

but did not receive D etective Luther’s inves tigative report which revealed the

second search of the petitioner’s vehicle. He was unaware of the second search

until after the petitioner’s appeal had concluded.         Durard testified that he

thorou ghly investigated case law an d revie wed h is disco very m aterials in

preparation for the suppres sion hearing. T rial counsel had no reason to believe

that a second search of the vehicle was conducted; therefore, he had no reason

to question Detective Luther concerning the second search of the vehicle. As a

result, the petitioner has not proven that trial counsel’s perform ance in this rega rd

was de ficient.

      Furthermore, the petitioner has not demonstrated how he was prejudiced

by this alleged d eficiency. W e have previously concluded that the admission of

the stockings as evidence did not materially affect the state’s case against the

petitioner. As such, the petitioner has not sho wn “a reason able pro bability that,

but for counsel’s un professional erro rs, the result of the proce eding wou ld have

been different.” Strickland v. Washington, 466 U.S. at 694, 104 S.Ct. at 2068.

      This issu e has n o merit.



                                   CONCLUSION




      After a tho rough re view of the record b efore this C ourt, we conclude that

the petition er has not pro ven his allegations by a preponderance of the evidence.

According ly, the judgment of the trial court denying post-conv iction re lief is

affirmed.

                                         -14-
       Howeve r, upon our review of the record, we observe that the judgments of

conviction indicate that the petitioner was se ntenced as a Mitigated Offen der.

Howeve r, a reading of the transcript reveals that the petitioner was sentenced as

a Range II, Mu ltiple Offender. Wh en the re is a c onflict b etwee n the c ourt m inutes

or judgment and the transcript, the transcript c ontrols.        State v. Moore , 814
S.W.2d 381, 38 3 (Ten n. Crim. A pp. 199 1). As a re sult, this case must be

remanded to the trial court for entry of proper judgments.



                                   ____________________________________
                                   JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
GARY R. WADE, PRESIDING JUDGE


___________________________________
JOHN H. PEAY, JUDGE




                                          -15-